Name: Commission Regulation (EEC) No 1547/87 of 3 June 1987 laying down detailed rules for applying Regulation (EEC) No 777/87 as regards the buying in of intervention butter
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 144/12 Official Journal of the European Communities 4. 6. 87 COMMISSION REGULATION (EEC) No 1547/87 of 3 June 1987 laying down detailed rules for applying Regulation (EEC)No 777/87 as regards the buying in of intervention butter HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular the first subpa ­ ragraph of Article 7a ( 1 ) and Article 7a (3), Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder (3) lays down the criteria on which basis, until the end of the first 12 month period of the application of the supplementary levy arrange ­ ments provided for in Article 5c of Regulation (EEC) No 804/68 , the buying in of butter by the intervention agen ­ cies may be suspended or must be re-established ; Whereas, once the condition laid down in Article 1 ( 1 ) of Regulation (EEC) No 777/87 is fulfilled, on the one hand the cases in which it may be decided to spend the buying in of butter and the day from when such a decision is to apply and on the other hand the data on which basis buying in is to be re-established must be specified ; whereas the possibility of suspending or not suspending buying in throughout the Community or only in part thereof must be decided taking into account the market situation and in Ireland taking into account in addition the special importance of the buying in of butter by the intervention agency for the stability of the market and the incomes of milk producers in that Member State ; Whereas in addition detailed rules of application must be laid down for these new arrangements, in particular as regards the concept of the market price of butter and the recording of such prices at national or, as regards the United Kingdom, regional level ; Whereas, in order to monitor the market situation, provi ­ sion should be made for the Member States to notify the Commission each week of prices recorded and of quanti ­ ties of butter offered to intervention agencies ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set set by its Chairman, Article 1 1 . Once it is observed that the condition laid down in Article 1 (1 ) of Regulation (EEC) No 777/87 is fulfilled, it may be decided to suspend the buying in of butter as provided for in Article 6 ( 1 ) of Regulation (EEC) No 804/68 throughout the Community or, if the market situ ­ ation so warrants, in part thereof. Where buying in is suspended, the offers to sell referred to in the last subparagraph of Article 2 (2) of Commission Regulation (EEC) No 685/69 (4) may in no case be recorded by the intervention agency after the end of the week during which the measure referred to in the prece ­ ding subparagraph is adopted. 2. Once it has been observed that for two weeks in succession, in a Member State or, as regards the United Kingdom, in a region, the market price is equal to or less than 92 % of the intervention price or, where the last subparagraph of Article 1 (4) of Regulation (EEC) No 777/87 applies, 90 % of that price, the Commission shall re-establish buying in as provided for in Article 6 (1 ) of Regulation (EEC) No 804/68 in the Member State or region concerned. Where buying in is re-established, the offers to sell referred to in the last subparagraph of Article 2 (2) of Regulation (EEC) No 685/69 may in no case be rec orded by the intervention agency before hte Monday of the week following that in which the measure referred to in the preceding subparagraph is adopted. 3 . Once it is observed that for two weeks in succession, in a Member State or, as regards the United Kingdom, in a region, the market price is higher than 92 % of the intervention price or, where the second subparagraph of Article 1 (4) of Regulation (EEC) No 777/87 applies, 90 % of that price, it may be decided to suspend buying in as provided for in Article 6 (1 ) of Regulation (EEC) No 804/68 in the Member State or region concerned. Where buying in is suspended, the offers to sell referred to in the last subparagraph of Article 2 (2) of Regulation (EEC) No 685/69 may in no case be recorded by the intervention agency after the end of the week in which the measure referred to in the preceding subparagraph is adopted. (') OJ No L 148, 28 . 6. 1968 , p . 13 . O OJ No L 78, 20. 3 . 1987, p . 1 . (3) OJ No L 78, 20 . 3 . 1987, p . 10 . (4) OJ No L 90, 15 . 4. 1969, p. 12. 4. 6. 87 Official Journal of the European Communities No L 144/13 Article 2 The market prices of butter as referred to in Article 1 (4) of Regulation (EEC) No 777/87 shall be the prices ex-factory with payment within 21 days, exclusive of internal taxation of fresh butter complying with the defi ­ nition and the classification set out in Article 1 (3) of Council Regulation (EEC) No 985/68 ('), put up in blocks of 25 kg net at least, plus a flat-rate amount of 2 ECU/100 kg to take account of the transport costs necessary to deliver the butter to a cold-storage plant. Article 3 For the purpose of this Regulation :  the Benelux Economic Union shall be considered a single Member State, and  the territory of the United Kingdom shall comprise two regions, Great Britain and Northern Ireland. Article 4 1 . The market price shall be recorded at national or, as regards the United Kingdom, at regional level in accor ­ dance with the following rules : (a) the prices shall be recorded each week by prices boards, or shall be recorded on the representative markets ; (b) the weekly recording of prices shall relate to prices as defined in Article 2 recorded during the preceding week : (c) prices shall be expressed in national currency per 100 kg ­ The Member States shall determine :  the membership of prices boards so that there is equal representation of the purchasers and the sellers accounting for at least 50 % of transactions involving a major quantity of butter or, as the case may be, the system for recording prices on the representative markets,  the necessary provisions to check data on which basis the prices are recorded. 2. Each Thursday the Commission shall record the level of market prices in each Member State or, in the case of the United Kingdom, in each region, in comparison with the intervention price applying in the Member State concerned. Article 5 By 12 noon on each Wednesday at the latest, the Member States shall notify the Commission of :  the prices recorded in accordance with Article 4 (1 ),  the quantities of butter which have been the subject of an offer to sell recorded in accordance with the last subparagraph of Article 2 (2) of Regulation (EEC) No 658/69 . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7 . 1968 , p. 1 .